DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/450,073, Applicant’s response filed on 05/27/2022.  
3.	No claims are currently amended by Applicant.  Claims 1-19 are currently pending in this application.

Response to Arguments
4.	Applicant’s arguments filed 05/27/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by FUEHRER et al. (US PG Pub No. 2017/0237205).




7.          With respect to claim 1, FUEHRER teaches:
an electrical input connector unit for charging an electric vehicle or a hybrid vehicle (see electrical input connector for electric vehicle, Fig 2A, Abstract, para 33-35), comprising:
a connector body adapted to be mounted on a vehicle and having a central portion housing a plurality of electrical input contacts (see connector body having central portion, Fig 2A, at or around 42A, 42B and 42C), 
the electrical input contacts are adapted to receive a plurality of corresponding contacts of a connector attached to a charging cable (see Fig 1A and Fig 2A, cable and charger plug to be inserted into input connector on vehicle-side, vehicle-side to receive charger plug), 
the connector body has a socket opening out to a front side of the connector body and disposed adjacent to the central portion (see socket opening and/or connection-portion and  sensor device 43 of Fig 4A, off to or adjacent to central portion input contacts 42A-C, para 40-45); and
the socket is configured to removably receive a human-machine interface module to control and/or provide information about a charging operation of the vehicle (see socket/connection-portion and  sensor device 43 of Fig 4A, off to or adjacent to central portion input contacts 42A-C, para 40-45).

8.          With respect to claim 2, FUEHRER teaches:
wherein the socket is configured to receive the human-machine interface module though a sliding movement of the human-machine interface module into the socket (see sliding sensor device 43 into position in Fig 4A).

9.          With respect to claim 3, FUEHRER teaches:
wherein the human-machine interface module includes a casing configured to be received within the socket (see casing/housing for sensor 43A in Fig 4A).

10.          With respect to claim 4, FUEHRER teaches:
wherein the human-machine interface module includes an electronic control board mounted within the casing (see circuit board 430 for sensor element, para 48-50).

11.          With respect to claim 5, FUEHRER teaches:
wherein the human-machine interface module includes a support body bearing an interface and mounted at an end of the casing (see support components for sensor element shown in Fig 3A).

12.          With respect to claim 6, FUEHRER teaches:
wherein the connector body includes a support casing removably connected to the central portion (see housing/casing for connector body, Fig 3A, 4A).

13.          With respect to claim 7, FUEHRER teaches:
wherein the socket is formed in the support casing (see socket formed in connector body casing/housing, Fig 2A, 3A, 4A).

14.          With respect to claim 8, FUEHRER teaches:
wherein the human-machine interface module is mounted by sliding into the socket through mutual engagement of a guide rib of the human-machine interface module with a guide groove of the connector body (see sliding sensor device 43 into position in Fig 4A).

15.          With respect to claim 9, FUEHRER teaches:
wherein the guide rib and the guide groove each have a dovetail profile (dovetail profile, see support components for sensor element shown in Fig 3A).

16.          With respect to claim 10, FUEHRER teaches:
providing a connector body (see connector body having central portion, Fig 2A, at or around 42A, 42B and 42C), 
with a central portion housing a plurality of electrical input contacts (see central portion input contacts 42A-C, para 40-45),
a socket opening out to a front side of the connector (see socket/connection-portion and  sensor device 43 of Fig 4A, off to or adjacent to central portion input contacts 42A-C, para 40-45);
providing a human-machine interface module (see socket/connection-portion and  sensor device 43 of Fig 4A, off to or adjacent to central portion input contacts 42A-C, para 40-45); and 
removably mounting the human-machine interface module in the socket (see sliding sensor device 43 into position in Fig 4A).

17.          With respect to claim 11, FUEHRER teaches:
wherein the human-machine interface module includes a casing configured to be received within the socket (see casing/housing for sensor 43A in Fig 4A).

18.          With respect to claim 12, FUEHRER teaches:
wherein the human-machine interface module includes an electronic control board mounted within the casing (see circuit board 430 for sensor element, para 48-50).

19.          With respect to claim 13, FUEHRER teaches:
wherein the human-machine interface module includes a support body bearing an interface and mounted at an end of the casing (see support components for sensor element shown in Fig 3A).

20.          With respect to claim 14, FUEHRER teaches:
wherein the support body bearing the interface is chosen from a plurality of different models provided with different types of interfaces (see intefaces, Fig 2A, 3A, 4A, see support components for sensor element shown in Fig 3A).

21.	With respect to claim 15, FUEHRER teaches:
wherein the central portion receives the connector attached to the charging cable (see Fig 1A and Fig 2A, cable and charger plug to be inserted into input connector on vehicle-side, vehicle-side to receive charger plug).
21.	With respect to claim 16, FUEHRER teaches:
wherein the socket is disposedspaced apart from the central portion on the connector body and does not receive the connector (Fig 1A and Fig 2A, cable and charger plug to be inserted into input connector on vehicle-side, vehicle-side to receive charger plug).

21.	With respect to claim 17, FUEHRER teaches:
wherein the humanmachine interface module is adaptedto control and/or provide information about a charging operation of the vehicle (see information regarding temperature, etc, para 6-7).

21.	With respect to claim 18, FUEHRER teaches:
wherein the central portion receives a connector having aplurality of corresponding contacts attached to a charging cable and connecting with the electrical input contacts (see Fig 1A and Fig 2A, cable and charger plug to be inserted into input connector on vehicle-side, vehicle-side to receive charger plug).

21.	With respect to claim 19, FUEHRER teaches:
wherein the socket is disposed spaced apart from thecentral portion on the connector body and does not receive the connector (see Fig 1A and Fig 2A, cable and charger plug to be inserted into input connector on vehicle-side, vehicle-side to receive charger plug).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851